Citation Nr: 1131229	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-36 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher (compensable) initial evaluation (rating) for shin splints of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active service from September 1963 to April 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for shin splints of the left leg, and assigned a noncompensable (0 percent) initial evaluation from December 2004.  The Veteran disagreed with the initial evaluation assigned and perfected an appeal.  


FINDINGS OF FACT

During the initial rating period, the Veteran's left shin splint was manifested by pain and fatigue on use, but was not shown to involve limitation of motion or function of any joint or arthritis of any joint. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for shin splints of the left leg have not been met for any period of initial rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5022 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Appropriate notice was mailed to the Veteran in February 2005 and September 2005.  Concerning the appeal for higher initial rating for the left shin splint disability, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for the shin splints of the left leg disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim. 
38 U.S.C.A. § 5103A.  VA has obtained the private treatment records as identified by the Veteran and VA treatment records through 2007.  In either of the January 2007 or November 2007 statements, the Veteran has not indicated that he has sought VA treatment for his left shin splints since 2007.   

The Veteran has been afforded adequate examinations on the issue decided herein.  VA provided the Veteran with examinations in May 2005 (amputations) and October 2005 (bones).  Treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted, to include obtaining x-rays.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran's representative requested a new examination in the April 2011 Appellant's Brief, noting that the last previous examination was afforded the Veteran in October 2005.  The Board acknowledges that several years have passed; however, a new examination is not warranted.  That the VA bone examination was afforded in 2005 does not per se render it inadequate.  The mere passage of time, in and of itself, does not render a VA examination report as inadequate for rating purposes.  See VAOPGCPREC 11-95.  The Veteran never states that his left shin splints have worsened in severity since the October 2005 examination; indeed, in his statements dated January 2007 (Notice of Disagreement) and November 2007 (substantive appeal) he does not discuss his left shin splint at all, but instead discussed his then pending claim for service connection for a left knee disorder (which was later denied by the RO in January 2008 and is not before the Board).  As there is no evidence before the Board that a new examination is needed to obtain relevant evidence for this appeal, the Board declines to order one.  See also 38 C.F.R. § 3.327(a) (requiring a material change in a disability before reexamination is required). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Initial Rating Analysis

Disability ratings (evaluations) are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and whether the Veteran is entitled to a higher evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.

The Veteran has contended that his left shin splints are inadequately compensated by the 0 percent disability evaluation, under DC 5022.  The Veteran was initially assigned a noncompensable evaluation for the service-connected left leg shin splints pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5022.  Diagnostic Code 5022 provides that periostitis will be rated on limitation of motion of affected parts, as degenerative arthritis.

Shin splints are not listed as specific disabilities under VA's Rating Schedule.  Where VA's Rating Schedule does not list a specific disability, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous.  38 C.F.R. § 4.20.  

DC 5022 evaluates periostitis, which is to be rated on the basis of limitation of motion of the affected parts as degenerative arthritis, under DC 5003.  Periostitis is an inflammatory condition (of the periosteum or outer covering of a bone) that may develop as a result of overuse or infection.  At times it follows severe tenosynovitis.  Periostitis is one of the causes, along with stress fractures and tenosynovitis, of shin splints (pain in the lower leg that occurs during exercise) or posterior tibial stress syndrome or lower leg stress.  68 Fed. Reg. 7009 (February 11, 2003).

The diseases under DCs 5013 through 5024 include osteoporosis with joint manifestations (DC 5013), osteomalacia (DC 5014), benign new growths of bones (DC 5015), osteitis deformans (DC 5016), intermittent hydrarthrosis (DC 5018), bursitis (DC 5019), synovitis (DC 5020), myositis (DC 5021), periostitis (DC 5022), myositis ossificans (DC 5023), and tenosynovitis (DC 5024).  The diseases under DCs 5013 through 5024 will be rated on limitation of motion of affected parts as degenerative arthritis (except gout, DC 5017, which will be rated under DC 5002).  Although these disabilities are to be rated as degenerative arthritis (DC 5003), Note (2) to DC 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) refers to the limitation of motion Diagnostic Codes for the specific joint or joints involved.  A 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable rating for his left leg shin splints for any period of time.  In this regard, the Board observes that the evidence (including the May 2005 VA amputation examination and the October 2005 VA bones examination) does not show the Veteran to have any limitation of motion due to, or that any orthopedic function is affected by, his service-connected left shin splints for any period of initial rating appeal from December 2004 to the present, though the shin splint disability was manifested by pain and fatigue on use.  

Upon a complete review of the claims file, the Board observes that a June 1984 VA medical certificate noted the presence of what was called a "boney" growth on the left leg, below the left knee.  An April 1995 VA evaluation noted the Veteran had persistent pain in the left anterior tibial muscles, which the clinician noted were referred to as "shin splints."  See also private December 1995 evaluation, Dr. E.  

A July 2003 VA examination afforded the Veteran for his diabetes mellitus disorder noted gait was normal, he could tandem walk, his joints and muscles were symmetric, and there was no swelling, masses, or deformity in his musculoskeletal system.  The VA examiner in July 2003 also found full range of motion and smooth movement, no crepitus, and no tenderness.  VA treatment reports of record from 2002 contain no complaints or requests for treatment for shin splints.  

The Veteran submitted his claim for service connection for shin splints in December 2004.  The Veteran was afforded a VA amputation examination in May 2005 that included an extensive review of his remaining joints (the Veteran is service-connected for a below the knee amputation (BTA) right leg) that included his left leg and the now service-connected left ankle (fracture of left ankle with osteoarthritis, traumatic).  The Veteran reported he experienced dull, daily pain to his left ankle, including weakness, stiffness, intermittent swelling, and instability, in particular after walking more than 15 minutes.  He reported that to alleviate these symptoms, he would rest and take Tylenol.  He reported that he had difficulty on the stairs at work and his (service-connected) left ankle also prohibited him from playing any sports, running, or jumping, though he did exercise on a stationary bike.  The VA examiner in May 2005 found no edema, swelling, or tenderness in the lower extremities.  The left ankle itself had a limited range of motion.  

In October 2005 the Veteran was afforded a VA bones examination that included claims file review.  The VA examiner was specifically asked to address whether the left shin splint, with bony growth, left tibial, was secondary to the service-connected right BKA.  The Veteran reported 20 years of pain to the anterior tibia above the left ankle, along with muscular strain.  He reported constant pain to the mid to lower part of his left shin.  The pain was dull to aching and was triggered by walking or standing over 15 minutes or carrying any boxes more than 10 minutes.  He also reported he could not run, jump, jog, play any sports, or walk as briskly as he would like.  His then employment was mainly administrative, such that he denied functional impairment.  The Veteran reported that o control the pain he would take breaks and stretch.  

Upon objective examination in October 2005, the VA examiner described the Veteran's gait as coordinated and smooth, with his right leg prosthesis.  The Veteran was found to have tenderness over the left mid-third of the medial border of the tibia.  The examiner noted the boney growth to the tibial tubercle of the left lower leg, which was asymptomatic.  The Veteran described his pain as radiating to the tibilalis posterior muscle of the left lower leg.  The range of motion for the left knee was 0 to 140 degrees.  A left tibia and fibula x-ray study found old traumatic changes but there was no evidence of recent trauma or active pathology.  The diagnosis was posterior left tibial tendonitis, left lower extremity with prominent tibial tubercle.  The Board observes that the examiner did not attribute any limitation of motion or function to the posterior left tibial tendonitis, left lower extremity with prominent tibial tubercle.

After a review of all the evidence, the Board finds the noncompensable evaluation for the left shin splints to be the appropriate rating for the entire initial rating appeal.  While the Veteran has reported pain and weakness in his left shin, the 2005 VA examiner found the "boney growth" to be asymptomatic and the Veteran is already service connected for his residuals of left ankle fracture with osteoarthritis, which has been evaluated as 20 percent disabling.  Any left ankle disability, including pain and limitation of motion of the left ankle, may not be considered in rating the left shin splints.  See 38 C.F.R. § 4.14 (2010) (the evaluation of the same manifestation under different diagnoses are to be avoided). 

Further, the Board has considered the application of other Diagnostic Codes, including Diagnostic Code 5262 (Impairment of Tibia and Fibula); however, the Board has reviewed the pertinent medical evidence as contained in the Veteran's claims file and concludes that his shin splints cannot be rated as impairment of the tibia and fibula because there is no evidence of malunion.  In fact, October 2005 X-rays of the tibia and fibula were negative for any active pathology.  

If a veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14.  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology because such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  Therefore, the Board cannot compensate the Veteran for limitation of his left ankle's range of motion under both the rating for the service-connected left ankle disability and with a compensable rating for his left shin splint.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, a higher initial evaluation for the Veteran's left shin splints is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned noncompensable rating, and no higher.  When viewed in conjunction with the medical evidence, the Veteran's complaints do not tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant a higher (compensable) initial evaluation.  For these reasons, the Board finds that the preponderance of the evidence is against an initial compensable rating for any period for the Veteran's left shin splints.

The Board has considered whether an extraschedular rating would have been warranted for the left shin splints.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left shin splints, specifically dull, daily pain, are contemplated by the rating criteria.  The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis (DC 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (DC 5022) including motion limited to orthopedic factors such as pain, weakness, and guarding (38 C.F.R. §§ 4.40, 4.45, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the left shin splint to the rating schedule, the degree of disability of each throughout the entire initial period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the left shin splint, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Veteran has indicated that he is retired.  As the Veteran already has been awarded a combined rating of 100 percent, effective December 27, 2004, for his service-connected disabilities, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

A compensable initial disability rating for shin splints of the left leg is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


